— In an action to recover dam-
ages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Golar, J), dated May 2, 2003, which granted the plaintiffs’ motion for leave to renew their motion for leave to enter a judgment, against the defendant upon his failure to appear or answer, and, upon renewal, granted that motion.
Ordered that the order is affirmed, with costs.
While a motion for leave to renew is generally based upon the discovery of material facts which were unknown to the movant at the time of the original motion (see CPLR 2221 [e] [2]), the Supreme Court has the discretion to grant renewal even upon facts known to the movant at that time (see J. D. Structures v Waldbaum, 282 AD2d 434 [2001]). Under the circumstances of this case, the Supreme Court properly exercised its discretion in granting renewal.
Upon renewal, the Supreme Court properly granted the plaintiffs’ motion for leave to enter a judgment against the defendant upon his failure to appear or answer. The defendant failed to present either a reasonable excuse for his default in appearing or answering or a meritorious defense (see Miles v Blue Label Trucking, 232 AD2d 382 [1996]). Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.